Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 , 3, 6, 8, 10, 12, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by D1: WO 2017/098467.
 	Regarding claim 1, D1 discloses a user equipment (UE)(see D1, Fig. 1, e.g., UE 102) comprising: 
 	a transceiver configured to receive configuration information on at least three reference signal (RS) resources, wherein two of the at least three RS resources correspond to channel state information interference measurement (CSI-IM) resources (see D1, Fig. 6, p.[0053], e.g., receive an indication tor one or more channel state information (CSI) measurement configurations, wherein the one or more CSI measurement configurations define channel state information reference signal (CSI-RS) resources for a set of configured active beams selected from the set of DL Tx beams and a set of potential interfering beams selected from a set of DL Tx beams, and claim 7); and 
 	a processor operably connected to the transceiver, the processor configured to: 
 	measure interference based on the CSI-IM resources (see D1, p. [0053], e.g., perform channel measurements for the set of configured active beams and the set of potential interfering beams); and 
 	calculate a beam metric based on the measured interference, wherein the transceiver is further configured to transmit the beam metric (see D1, claim 1, e.g., calculating CSI information of the set of configured active beams with transmission of the set of potential interfering beams and without transmission of the set of potential interfering beams; and transmitting
one or more CS] reports indicating impact of the set of potential interfering beams).
	Regarding claim 3, D1 discloses the UE of Claim 1, wherein the two CSI-IM resources share a common frequency- domain resource element (RE) pattern (see D1, p. [0053], e.g., receive an indication tor one or more channel state information (CSI) measurement configurations, wherein the one or more CSI measurement configurations define channel state information reference signal (CSI-RS) resources for a set of configured active beams selected from the set of DL Tx beams and a set of potential interfering beams selected from a set of DL Tx beams).
	Regarding claim 6, D1 discloses the UE of Claim 1, wherein one of the at least three RS resources corresponds to a channel measurement resource (CMR) (see D1, p. [0053], e.g., receive an indication tor one or more channel state information (CSI) measurement configurations, wherein the one or more CSI measurement configurations define channel state information reference signal (CSI-RS) resources for a set of configured active beams selected from the set of DL Tx beams and a set of potential interfering beams selected from a set of DL Tx beams).
 	Regarding claim 8, D1 discloses base station (BS),  comprising: 
 	a processor configured to generate configuration information on at least three reference signal (RS) resources, wherein two of the at least three RS resources correspond to channel state information interference measurement (CSI-IM) resources (see D1, Fig. 6, p.[0053], e.g., receive an indication tor one or more channel state information (CSI) measurement configurations, wherein the one or more CSI measurement configurations define channel state information reference signal (CSI-RS) resources for a set of configured active beams selected from the set of DL Tx beams and a set of potential interfering beams selected from a set of DL Tx beams, and claim 7); and 
 	a transceiver operably connected to the processor, the transceiver configured to: 
 	transmit, to a user equipment (UE), the configuration information, and receive, from the UE, a beam metric that indicates an interference measurement based on the CSI-IM resources (see D1, claim 1, e.g., calculating CSI information of the set of configured active beams with transmission of the set of potential interfering beams and without transmission of the set of potential interfering beams; and transmitting one or more CS] reports indicating impact of the set of potential interfering beams).
 	Regarding claim 10, D1 discloses the BS of Claim 8, wherein the two CSI-IM resources share a common frequency- domain resource element (RE) pattern (see D1, p. [0053], e.g., receive an indication tor one or more channel state information (CSI) measurement configurations, wherein the one or more CSI measurement configurations define channel state information reference signal (CSI-RS) resources for a set of configured active beams selected from the set of DL Tx beams and a set of potential interfering beams selected from a set of DL Tx beams).
	Regarding claim 12, D1 discloses the BS of Claim 8, wherein one of the at least three RS resources corresponds to a channel measurement resource (CMR) (see D1, p. [0053], e.g., receive an indication tor one or more channel state information (CSI) measurement configurations, wherein the one or more CSI measurement configurations define channel state information reference signal (CSI-RS) resources for a set of configured active beams selected from the set of DL Tx beams and a set of potential interfering beams selected from a set of DL Tx beams).
 	Regarding claim 14, D1 discloses a method for operating a user equipment (UE), the method comprising: 
 	receiving configuration information on at least three reference signal (RS) resources, wherein two of the at least three RS resources correspond to channel state information interference measurement (CSI-IM) resources (see D1, Fig. 6, p.[0053], e.g., receive an indication tor one or more channel state information (CSI) measurement configurations, wherein the one or more CSI measurement configurations define channel state information reference signal (CSI-RS) resources for a set of configured active beams selected from the set of DL Tx beams and a set of potential interfering beams selected from a set of DL Tx beams, and claim 7); 
 	measuring interference based on the CSI-IM resources (see D1, p. [0053], e.g., perform channel measurements for the set of configured active beams and the set of potential interfering beams); 
 	calculate a beam metric based on the measured interference; and transmitting the beam metric (see D1, claim 1, e.g., calculating CSI information of the set of configured active beams with transmission of the set of potential interfering beams and without transmission of the set of potential interfering beams; and transmitting one or more CSI reports indicating impact of the set of potential interfering beams).
 	Regarding claim 16, D1 discloses the method of Claim 14, wherein the two CSI-IM resources share a common frequency-domain resource element (RE) pattern (see D1, p. [0053], e.g., receive an indication tor one or more channel state information (CSI) measurement configurations, wherein the one or more CSI measurement configurations define channel state information reference signal (CSI-RS) resources for a set of configured active beams selected from the set of DL Tx beams and a set of potential interfering beams selected from a set of DL Tx beams).
 	Regarding claim 19, D1 discloses the method of Claim 14, wherein one of the at least three RS resources corresponds to a channel measurement resource (CMR) (see D1, p. [0053], e.g., receive an indication tor one or more channel state information (CSI) measurement configurations, wherein the one or more CSI measurement configurations define channel state information reference signal (CSI-RS) resources for a set of configured active beams selected from the set of DL Tx beams and a set of potential interfering beams selected from a set of DL Tx beams).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, 9, 11, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Nam et al (US 2014/0126402)(hereinafter Nam).
 	Regarding claim 2, D1 discloses “The network configures a set of non-zero-power channel state information reference signals (NZP-CST- RS) for UE's channel measurement of active beams and another set of NZP-CSI-RS for UE's channel measurement of potential interfering beams” (see D1, p. [0043]). 
 	D1 does not expressly disclose the UE of Claim 1, wherein a first of the CSI-IM resources is zero power.
 	Nam discloses the above recited limitations (see Nam, p. [0044], e.g., A channel state information (CSD reference signal (RS) enables channel measurements by a UE. A UE specific CSI-RS configuration includes: 1) a non-zero power (NZP) CSI-RS resource; and 2) one or more zero-power CSI-RS resources. Typically, the non-zero power CSI-RS resource corresponds to the antenna elements/ports of the serving cell. Zero-power (ZP) CSI-RS, also commonly referred to as muted CSI-RS, are used to protect the CSI-RS resources of another cell). 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Nam’s teachings into D1.  The suggestion/motivation would have been to provide a channel state information reference signal in order to enable channel measurements by a UE as suggested by Nam.
 	Regarding claim 5, the combined teachings of D1 and Nam disclose the UE of Claim 1, wherein a first of the CSI-IM resources is designated for interference measurement and a second of the CSI-IM resources is for emulating an interference source (see Nam, p. [0044], e.g., A UE specific CSI-RS configuration includes: 1) a non-zero power (NZP) CSI-RS resource; and 2) one or more zero-power CSI-RS resources).
 	Regarding claim 7, the combined teachings of D1 and Nam disclose the UE of Claim 1, wherein the beam metric indicates a layer-1 signal-to- interference-and-noise-ratio (L1-SINR) and includes at least one RS resource indicator (see Nam, p. [0079], e.g., a CSI feedback is based on, i) a first type non-zero power CSI-RS for channel measurements, ii) second type non-zero power CSI-RS for MU interference measurements, and iii) a CSI-IM for interference measurements).
 	Regarding claim 9, the combined teachings of D1 and Nam disclose the BS of Claim 8, wherein a first of the CSI-IM resources is zero power (see Nam, p. [0044]) and a second of the CSI-IM resources is non-zero power (see D1, p. [0043]).
 	Regarding claim 11, the combined teachings of D1 and Nam disclose the BS of Claim 8, wherein a first of the CSI-IM resources is designated for interference measurement and a second of the CSI-IM resources is for emulating an interference source (see Nam, p. [0044], e.g., A UE specific CSI-RS configuration includes: 1) a non-zero power (NZP) CSI-RS resource; and 2) one or more zero-power CSI-RS resources).
 	Regarding claim 13, the combined teachings of D1 and Nam disclose the BS of Claim 8, wherein the beam metric indicates a layer-1 signal-to- interference-and-noise-ratio (LI -SINR) and includes at least one RS resource indicator (see Nam, p. [0079], e.g., a CSI feedback is based on, i) a first type non-zero power CSI-RS for channel measurements, ii) second type non-zero power CSI-RS for MU interference measurements, and iii) a CSI-IM for interference measurements).
	Regarding claim 15, the combined teachings of D1 and Nam disclose the method of Claim 14, wherein a first of the CSI-IM resources is zero power (see Nam, p. [0044]) and a second of the CSI-IM resources is non-zero power (see D1, p. [0043]).
 	Regarding claim 18, the combined teachings of D1 and Nam disclose the method of Claim 14, wherein a first of the CSI-IM resources is designated for interference measurement and a second of the CSI-IM resources is for emulating an interference source (see Nam, p. [0044], e.g., A UE specific CSI-RS configuration includes: 1) a non-zero power (NZP) CSI-RS resource; and 2) one or more zero-power CSI-RS resources).
 	Regarding claim 20, the combined teachings of D1 and Nam disclose the method of Claim 14, wherein the beam metric indicates a layer-1 signal-to- interference-and-noise-ratio (LI -SINR) and includes at least one RS resource indicator (see Nam, p. [0079], e.g., a CSI feedback is based on, i) a first type non-zero power CSI-RS for channel measurements, ii) second type non-zero power CSI-RS for MU interference measurements, and iii) a CSI-IM for interference measurements).
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Song et al (US 2016/0278077) (hereinafter Song).
	Regarding claim 4, D1 discloses “the UE performs channel measurements for the configured active beams AB 214 and indicated potential interfering beams IB 212 on the indicated CSI resources” (see D1 p. [0031]).  However, D1 does not expressly disclose the UE of Claim 1, wherein a frequency-domain RE pattern of a first of the CSI- IM resources overlaps with that of a second of the CSI-IM resources.
 	Song discloses the above recited limitations (see Song, Fig. 5, p. [0065], e.g., a first CSI-IM resource configuration “CSI-IM 0” covers static downlink subframes 0 and 5 (which are 5 subframes apart) and a second CSI-IM resource configuration “CSI-IM 1” covers flexible subframes 3 and 8 (also 5 subframes apart), and claim 35).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Song’s teachings into D1.  The suggestion/motivation would have been to configure two CSI-IM resources in the two types of subframes so that different interference levels can be measured as suggested by Song.	
 	Regarding claim 17, the combined teachings of D1 and Song disclose the method of Claim 14, wherein a frequency-domain resource element (RE) pattern of a first of the CSI-IM resources overlaps with that of a second of the CSI-IM resources (see Song, Fig. 5, p. [0065], e.g., a first CSI-IM resource configuration “CSI-IM 0” covers static downlink subframes 0 and 5 (which are 5 subframes apart) and a second CSI-IM resource configuration “CSI-IM 1” covers flexible subframes 3 and 8 (also 5 subframes apart), and claim 35).
The prior art of record (in particular, Zhang et al (US 2019/0306924) (hereinafter Zhang) discloses “ for L1-SINR measurement, some non-zero-power (NZP) and/or CSI interference measurement (CSI-IM) resources can be configured for interference measurement.” (see Zhang, p. [0219]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477